Title: John Quincy Adams to Abigail Adams, 5 December 1789
From: Adams, John Quincy
To: Adams, Abigail


        
          Newbury-Port December 5th: 1789.
        
        No, my dear Madam, I have not tasted of the waters of Lethe, nor have the Laws of Nature, been obliterated from my heart, by too close an attention to those of Nations. The reasons which have hitherto prevented me from writing since I left you, are various; but would not be very interesting in the detail, for which reason I shall, omit the unnecessary tediousness of a justification, and offer you a reparation instead of an apology.
        I flattered myself long with the expectation of seeing my father in this Town; and until your Letter arrived, but two days ago; I never knew that his Horse had met with a misfortune; I am still ignorant of its nature; and did not abandon the hopes of seeing him, untill I was informed he had been gone a week on his return to New-York. My friends in this quarter are not even so liberal in their communications as I am to you; my brothers both seem to make it a point to receive my letters with silent pleasure; and upon enquiring at thanksgiving time how Tom did, of one of his classmates; he answered that he then supposed him to be in New-York.
        Two and twenty hours after I left you at Richmond-Hill, I landed at Newport, and the Thursday following arrived in Boston. I pass’d two or three days at Braintree; quite sick of what I then thought only a severe cold. I have since been induced to suppose it was the influenza. This disorder has since then been almost universal in this State; and I have been upbraided for singularity in enjoying good health, while all the world were more or less diseased. It has not however been fatal in any instance that has come to my knowledge in this neighbourhood.— When I say I have enjoyed good health, it must be understood as they say, with a grain of salt. The ancient quarrel between the powers of drowsiness and me has threatened to break out again; and a few nervous twitches have hinted to me the propriety of suffering no intermission in the article of exercise. I have scarcely been out of Newbury-Port, since my return from New-York; but I intend next week to spend a day or two at Haverhill. I was not one of the choir who welcomed the President to New-Englands shore, upon his arrival here by land. I was however in the procession, which was formed here to receive him, in humble imitation of the Capital. And when he left us, I was one of the respectable citizens (as our news-papers term them) who escorted him on horse-back to the lines of New-Hampshire.
        You, my dear madam, have abundant reason to know that your eldest son is not by any means destitute of that bubbling Passion called Vanity; and therefore you will excuse him, and allow a little parental indulgence, when he informs you of the petty honours which accrued to him in consequence of this same visit of the President; and you will make all the necessary allowances if he states facts, which are really true, in such a manner as shall exhibit him in the most advantageous light—and thus I begin.
        I had the honour of paying my respects to the President, upon his arrival in this town, and he did me the honour to recollect that he had seen me a short time before, at New-York. I had the honour of spending part of the evening in his presence at Mr: Jackson’s. I had the honour of breakfasting in the same room with him, the next morning at Mr: Dalton’s. I had the honour of writing the billet which the major general of the County, sent him to inform him of the military arrangements he had made for his reception. And I had the honour of draughting an address, which with many alterations and additions (commonly called amendments) was presented to him by the Town of Newbury-Port. So you see
        
          “I bear my blushing honours thick upon me.”
        
        But as half the truth is often times a great falsehood I am constrained to account for these distinctions, in a manner, which I must honestly confess, defalcates considerably from the quantum of my importance. To the peculiar civility of Mr: Jackson and Mr: Dalton, I am indebted for having been thus admitted into the Company of the President. One of the major general’s aid de camps, is my fellow student; he was then much hurried, with other business relating to the same occasion; and at his request I wrote the billet. Mr: Parsons was chosen by the Town to draught the address; and his indolence, was accommodated in shifting a part of the burthen upon his clerk: so that all my dignities have not been sufficient to elevate me above the insignificant station of a school-boy; in which character I still remain, your dutiful Son. But to turn from trifling, to a subject to me very serious, I must observe, that my own reflections upon the subject of the place of my future residence, are daily becoming more and more perplexing. You well know the objections which I have against Braintree, and I may safely appeal to your Judgment for their validity. my father’s determined predilection, is the only circumstance that could give that place any claim to fixing me, under the present relative situation of my cousin Cranch and me.— Boston is strongly recommended to me by several of my friends, whose opinions in favour of the capital, are much more favourable than my own. Greater necessary expence, more necessary dissipation; and a more numerous competition for the favours of employment, are not circumstances, calculated to decide my preference. This town, while inhabited by the two most eminent barristers in the County, and an attorney, who though young is much respected, does not offer me a prospect in any manner alluring; though I should here enjoy the advantage of being more extensively known, than in any other part of the Commonwealth.— However I will postpone the full discussion of this matter till the appointment of our two Judges shall take place; after which I shall state my case fully to my father, and found my determination, upon his final opinion.
        I shall certainly write before long to my Sister; whose absence during so great a part of the Time, that I spent with you, is still a subject of much regret to me. My affection for her, and for all my friends at Richmond-Hill, I trust is not of that kind, which is weakened by absence; and I hope they will all do me the justice to believe that my sins of omission, are not the result of insensibility. My Father and Coll: Smith, will please to accept of my dutiful and affectionate remembrance. Louisa will accept an apology, for what she has before this probably forgotten: that in the hurry with which I left Richmond-Hill, I forgot even to take my leave of her. Charles and Tom, I hope will devote a few leisure moments to fraternal correspondence; to which they may depend upon receiving punctual returns. William has doubtless forgotten his uncle Jack; who wishes very much to have a little more fun with him. John I suppose from your not mentioning him in your Letter has got well through the small-pox.— Your affectionate Son.
        J. Q. Adams.
      